Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) submitted on 02/10/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 require “a system for controlling access into a vehicle and the system comprising, among other components, a latch and a door presenter, and the presenter shifts the access door away from the vehicle body.”  It is unclear how the door presenter is actuated to shift the access door away from the vehicle body to facilitate access into the vehicle. The subject matter of the invention is directed to door release and door presenter to provide access into a vehicle by shifting the access door away from the vehcile. The specification (¶ 0027, 0028) discloses how the door latch and door presenter are actuated to perform the intended function, and thus the invention. Access into the vehicle cannot be achieved without shifting the access door away from the vehicle body, and this shifting is done by actuation of the door presenter. Generally, an independent claim refers to a stand alone claim that contains all the limitations necessary to define the invention, and the dependent claim adds further limitation to the previous claim. Appropriate correction is required. 
Claim(s) that depend(s) from the rejected claim(s), that is, claims 2-10 and 12-20 is/are rejected.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-11, and 18-20 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by D1 (GB 2 304 801; applicant admitted prior art). Claim(s) is/are rejected as shown below. 
As to claim 1, D1 discloses a system (Figures 1-24) for controlling access into a vehicle having a vehicle body (2) defining a vehicle interior, a vehicle exterior, and an access opening, and an access door (1) configured to selectively cover and uncover at least a portion of the access opening (Figures 1-2 show vehicle body 2, door 1, and the space between the vehicle body 2 and the door 1 defines the access opening; the door 1 provides access to the interior of the vehicle; the space outside the vehicle defines the exterior of the vehicle; during operation, the access door 1 cover and uncover at least a portion of the access opening), the system comprising: 
a latch (front latch unit 86/85, rear latch unit 88/87; p8, paragraph two) configured to selectively fasten the access door (1) to the vehicle body (2) and release the access door therefrom (closing and locking the door defines fastening the access door, and releasing and opening the door defines releasing the access door); 
a cable (7, 94) configured to operate the latch and thereby release the access door from the vehicle body (p4, paragraph one; p9, paragraphs one and two); 
a door presenter (6) configured to shift the access door away from the vehicle body (p4, paragraph one);
 a mechanism (includes 33, 36, 29, 30) configured to sequentially actuate the cable and the door presenter (Figures 12-16); and 
an electric motor (97) configured to power the mechanism such that the access door is shifted away from the vehicle body by the door presenter after the access door is released (motor 97 is secured to the closing unit 89 [p9, paragraph three], and the mechanism 200 is connected to latch unit 88, door presenter 6, and closing unit 89 [p9, paragraphs one and two]; thus motor is configured to power the mechanism such that the access door is shifted away from the vehicle body by the door presenter after the access door is released.)  
Applicants do not point, with particularity, to claim language the invention.
As to claim 8, D1 discloses the system according to claim 1, wherein the access door (1) includes a door hem having an operator contact pad providing a surface for pulling the access door open (door 1 has a hem along the left side edge and the surface of the depressed portion of the hem defines the operator contact pad; Figure 1.)  

As to claim 9, D1 discloses the system according to claim 1, wherein each of the latch, the cable, the door presenter, the mechanism, and the electric motor is arranged on the access door (Figure 1.)  

As to claim 10, D1 discloses the system according to claim 1, wherein the access opening is one of a side entry configured to provide access to the vehicle interior and an opening to a cargo area (Figure 1 shows the vehicle body 1 with a door 1 to access interior of the vehicle; Accessing a cargo area is in intended use and the door can be placed in the cargo space; MPEP 2114.)  

As to claim 11, D1 discloses a vehicle comprising: 
a vehicle body (2) defining a vehicle interior, a vehicle exterior, and an access opening (Figures 1-2 show a vehicle body 2 with a sliding door 1 to access the interior of the vehicle body 2; the space outside the vehicle defines the exterior of the vehicle; the space between the vehicle body 2 and the sliding door 1 defines the access opening);  10P048267 
an access door (1) configured to selectively cover and uncover at least a portion of the access opening (during operation, the access door 1 cover and uncover at least a portion of the access opening; Figures 1-2); and 
a system (Figures 1-24) for controlling access into the vehicle, the system comprising: 
a latch (front latch unit 86/85, rear latch unit 88/87; p8, paragraph two) configured to selectively fasten the access door (1) to the vehicle body (2) and release the access door therefrom (closing and locking the door defines fastening the access door, and releasing and opening the door defines releasing the access door); 
a cable (7, 94) configured to operate the latch and thereby release the access door from the vehicle body (p4, paragraph one; p9, paragraphs one and two); 
a door presenter (6) configured to shift the access door away from the vehicle body (p4, paragraph one);
 a mechanism (includes 33, 36, 29, 30) configured to sequentially actuate the cable and the door presenter (Figures 12-16); and 
an electric motor (97) configured to power the mechanism such that the access door is shifted away from the vehicle body by the door presenter after the access door is released (motor 97 is secured to the closing unit 89 [p9, paragraph three], and the mechanism 200 is connected to latch unit 88, door presenter 6, and closing unit 89 [p9, paragraphs one and two]; thus motor is configured to power the mechanism such that the access door is shifted away from the vehicle body by the door presenter after the access door is released.)  
Applicants do not point, with particularity, to claim language the invention.
As to claim 18, D1 discloses the system according to claim 11, wherein the access door (1) includes a door hem having an operator contact pad providing a surface for pulling the access door open (door 1 has a hem along the left side edge and the surface of the depressed portion of the hem defines the operator contact pad; Figure 1.)  

As to claim 19, D1 discloses the system according to claim 11, wherein each of the latch, the cable, the door presenter, the mechanism, and the electric motor is arranged on the access door (Figure 1.)  

As to claim 20, D1 discloses the system according to claim 11, wherein the access opening is one of a side entry configured to provide access to the vehicle interior and an opening to a cargo area (Figure 1 shows the vehicle body 1 with a door 1 to access interior of the vehicle; Accessing a cargo area is in intended use and the door can be placed in the cargo space; MPEP 2114.)  









Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (GB 2 304 801; applicant admitted prior art) in view of D2 (US 2018 0051502; Ross et al.) Claim(s) is/are rejected as shown below.
As to claim 2, D1 discloses the system according to claim 1, further comprising: an energy storage device (93) configured to generate electrical power; and a release switch (lacks disclosure), in electrical communication with the latch and the energy storage device (93), and configured to activate the electric motor (97).  
	D2 teaches a door latch with presenter with motor 414, latch 13, and switch 63, door 12 and door ECU. The switch, when actuated, maintains communication with ECU and motor to operate the door 12. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a switch in D1 such that the switch in electrical communication with the latch and the energy storage device, and configured to activate the electric moto, as taught by D2 since the claimed invention is merely a combination of known elements (such as providing a switch), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for controlling the motor and thus operating the door.      
As to claim 3, D1 discloses the system according to claim 2, further comprising an electronic controller (200) in operative communication with the release switch, the electric motor (97), and the energy storage device (93), and configured to regulate operation of the electric motor (97) in response to actuation of the release switch (D1 modified with switch of D2, teaches the claimed limitations.)  

As to claim 12, D1 discloses the system according to claim 11, further comprising: an energy storage device (93) configured to generate electrical power; and a release switch (lacks disclosure), in electrical communication with the latch and the energy storage device (93), and configured to activate the electric motor (97).  
	D2 teaches a door latch with presenter with motor 414, latch 13, and switch 63, door 12 and door ECU. The switch, when actuated, maintains communication with ECU and motor to operate the door 12. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a switch in D1 such that the switch in electrical communication with the latch and the energy storage device, and configured to activate the electric moto, as taught by D2 since the claimed invention is merely a combination of known elements (such as providing a switch), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for controlling the motor and thus operating the door.      

As to claim 13, D1 discloses the system according to claim 12, further comprising an electronic controller (200) in operative communication with the release switch, the electric motor (97), and the energy storage device (93), and configured to regulate operation of the electric motor (97) in response to actuation of the release switch (D1 modified with switch of D2, teaches the claimed limitations.)  

Allowable Subject Matter
Claims 4-7 and 14-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112. The examiner can normally be reached Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN CUMAR/Primary Examiner, Art Unit 3675